There was no support in the evidence for the finding that the general membership of the Weber  Heilbroner Employees' Benevolent Association knew or approved of the irregularity in the expulsion of the plaintiffs or that there was fraud or bad faith on the part of the membership as a whole. In the absence of such evidence, the court was without power to award a recovery of damages as against an unincorporated association. (General Associations Law, §§ 13, 15, 16, 17; Browne v. Hibbets,290 N.Y. 459, 467.)
The judgments, so far as appealed from, should be reversed; the fourth and fifth decretal paragraphs should be stricken from the judgment of the Special Term; and the complaint, insofar as it alleges a cause of action for money damages should be dismissed, with costs to appellant in this court.
LEHMAN, Ch. J., LOUGHRAN, LEWIS, CONWAY, DESMOND, THACHER and DYE, JJ., concur.
Judgment accordingly.